Citation Nr: 0941586	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  08-19 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a right shoulder 
disability.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant had active service from October 1981 to October 
1985.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the New York, New York, 
Department of Veterans Affairs (VA) Regional Office (RO).

In connection with this appeal, the appellant testified 
before the undersigned Veterans Law Judge in April 2009.  A 
transcript of the hearing has been associated with the claims 
file.

The Board notes that the appellant was denied service 
connection for a right shoulder disability in a September 
2005 rating decision.  She submitted a notice of disagreement 
to the decision in June 2006, within a year of the denial.  
However, the RO informed the appellant that her notice of 
disagreement was untimely.  The Board finds that the notice 
of disagreement was timely and that this claim should not be 
treated as a claim to reopen.  


FINDING OF FACT

Right shoulder impingement syndrome is attributable to 
service.  


CONCLUSION OF LAW

Right shoulder impingement syndrome was incurred in service.  
38 U.S.C.A. §1131 (West 2002); 38 C.F.R. § 3.303 (2009).






REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  In light of the 
favorable decision as it relates to the issue of entitlement 
to service connection for a right shoulder disability, any 
error by VA in complying with the requirements of VCAA is 
harmless.  

Factual Summary

Service treatment records note right arm pain complaints of a 
12 hour duration.  No history of trauma and exam within 
normal limits was reported, and muscle strain was assessed.  
In March 1983, complaints of right shoulder pain and 
questionable mild bursitis was reported.  In a March 1983 
letter to her mother, the appellant related that she was 
having shoulder pain and soreness.  

Post service treatment records show complaints of right 
shoulder pain in September 2001.  Recurrent right shoulder 
pain from bursitis last year was reported in September 2002.  
Chronic tendinitis of the right shoulder, cannot rule out 
rotator cuff problem, was assessed in January 2005.  In a 
March 2005 examination, the appellant complained of right 
shoulder pain.  She reported that about 15 years ago she 
started working as a cook and began having shoulder pain at 
that time.  Rotator cuff tendinopathy with impingement was 
assessed.  

The appellant was afforded a VA compensation and pension 
examination in August 2005.  Minimal degenerative changes of 
the right AC joint was shown on X-ray.  It was noted that the 
appellant had a motor vehicle accident five years ago and 
that the degree and type of RUE pain is congruent with 
cervical 5-6 impingement rather than shoulder degenerative 
joint disease.  Mild right shoulder degenerative joint 
disease was diagnosed.  The appellant related that she had a 
motor vehicle accident around 1999 with cervical spine injury 
but that the current shoulder symptoms existed prior to the 
motor vehicle accident.  The VA examiner opined that the 
right shoulder pain is at least as likely as not (50/50 
probability) caused by or a result of (blank).  The VA 
examiner cited documentation as the reason for the opinion.  
Regarding the right upper extremity, the examiner opined that 
such was less likely as not (less than 50/50 probability) 
caused by or a result of (blank).  The examiner noted that 
the injury was a repetitive use injury and unlikely to be 
proximate etiology for current problems.  

In May 2006, Dr. L.D. examined the appellant and noted that 
he agreed that the appellant's findings are most consistent 
with rotator impingement syndrome.  He acknowledged that a 
substantial period of time has elapsed from the date of the 
initial shoulder complaint in 1983 to the present but there 
is a reasonable degree of probability that this was a 
precipitating event that has lead to her present condition.  
Dr. L.D. stated that although initially minor, with long 
standing repetitive use, it is consistent that it would 
progress to the appellant's present condition.  He noted that 
he highly doubted that the motor vehicle accident was 
precipitating cause of the appellant's present shoulder 
condition.  He noted that no imaging was done of the right 
shoulder at the time of the crash makes it unlikely that 
fracture, dislocation or significant injury resulted to the 
shoulder at that time.  Dr. L.D. related that his report was 
based upon review of the appellant's medical records and her 
verbal information.  

In a March 2007 examination, it was noted that the appellant 
seems to have had chronic impingement issues since initial 
injury in service that has degenerated over time.  In April 
2007 statement, A.W.P, a D.C., PT, MS, stated that the 
appellant's shoulder condition began as a result of the 
repetitive stress type injury of 1983 and there is a 
reasonable degree of probability that due to long standing 
repetitive use, there was some progression of the problem to 
her present condition.  He opined that cervical spodylosis is 
not a significant contributing factor to the right shoulder 
pain.  
A history of chronic shoulder pain since 1983 now has very 
limited range of motion and painful was noted in May 2007.  
Possible rotator cuff tear by exam was further noted.  

In March 2008, Dr. T.B. diagnosed right shoulder impingement 
syndrome.  Dr. T.B. reported that the appellant suffered an 
injury in service in 1983 and that since then the injury has 
been a chronic issue with repetitive bouts of shoulder pain.  
He stated that it is pretty obvious that the appellant 
suffered an injury to her right shoulder in service and that 
she continues to suffer from right shoulder pain.  He opined 
that the initial injury took place in 1983 and that the 
appellant has experienced flare ups of the right shoulder as 
a result of her initial right shoulder injury in 1983 while 
in service.  He opined that the appellant's current shoulder 
symptoms should all be connected to the 1983 shoulder injury.  
He stated that her current symptoms and diagnoses continue to 
fit the description of her initial injury as well as the MRI 
findings and physician's notes for her right shoulder related 
visit.  

At her April 2009 hearing, the appellant stated that she was 
cook in service at a 600 veteran hospital, 900 people 
including staff.  She related that she worked a lot with 
chopping vegetables and that repetitive use kind of burned 
out her shoulder.  She reported that her shoulder has 
bothered her since service and that she self medicated.  She 
noted that she did not have insurance coverage until she 
started receiving VA benefits.  The appellant's husband also 
testified that the appellant has had shoulder pain for a long 
time and that she self medicated.  

Legal Criteria 

Veterans are entitled to compensation from the DVA if they 
develop a disability "resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty." 38 U.S.C. §§ 1110 (wartime 
service), 1131 (peacetime service).  To establish a right to 
compensation for a present disability, a veteran must show: 
"(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 
F.3d 1362 (2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).  Certain 
chronic diseases, such as arthritis, may be service connected 
if manifested to a degree of 10 percent disabling or more 
within one year after separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2009). 

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2009).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).  

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) 
do not apply, as it has not been claimed that the disability 
was incurred while engaging in combat.  

Analysis

The appellant has appealed the denial of service connection 
for a right shoulder disability.  Based on review of the 
evidence, the Board finds that service connection is 
warranted.  

In this regard, the Board notes that the appellant has a 
right shoulder disability and the evidence shows that the 
disability is related to service.  Service treatment records 
show that the appellant was a cook in service and that in 
1983 she was treated for right shoulder pain and possible 
right shoulder bursitis.  When examined in March 2005, the 
appellant reported that about 15 years ago she started 
working as a cook and began having shoulder pain at that 
time.  In May 2006, Dr. L.D. acknowledged that a substantial 
period of time has elapsed from the date of the initial 
shoulder complaint in 1983 to the present but there is a 
reasonable degree of probability that this was a 
precipitating event that has lead to the appellant's present 
condition.  A.W.P. further opined that the appellant's 
shoulder condition began as a result of the repetitive stress 
type injury of 1983 and there is a reasonable degree of 
probability that due to long standing repetitive use, there 
was some progression of the problem to her present condition.  
In March 2008, Dr. T.B. opined that the appellant's current 
shoulder symptoms should all be connected to the 1983 
shoulder injury, and that her current symptoms and diagnoses 
continue to fit the description of her initial injury as well 
as the MRI findings and physician's notes for her right 
shoulder related visit.  

The Board finds that the above evidence warrants a grant of 
service connection as the evidence shows a right shoulder 
disability and that the disability is attributable to 
service.  The Board is mindful that the VA examiner has 
opined that the appellant's right shoulder pain is at least 
as likely as not (50/50 probability) caused by or a result of 
(blank) and that right upper extremity was less likely as not 
(less than 50/50 probability) caused by or a result of 
(blank).  The VA examiner noted documentation as a rationale 
for her opinion regarding the right shoulder pain.  Regarding 
the right upper extremity, she cited that the injury was a 
repetitive use injury and unlikely to be proximate etiology 
for current problems.  However, the Board notes that the 
opinions rendered by the VA examiner were incomplete and that 
blanks followed the opinion.  The blanks do not tell 
anything.  As such, the etiology opinions are meaningless.  
In any event, the Board finds that the appellant has 
presented credible testimony that she has had shoulder 
problems since service.  Although there is a lack of 
documentation in the record from discharge until about 2001, 
the Board finds the statements of the appellant and her 
husband credible.  These statements establish that the 
appellant has had continued right shoulder symptoms since 
discharge and that she self medicated until she started 
receiving VA benefits.  

The Board is also mindful that around 1999 the appellant was 
involved in a motor vehicle accident which resulted in injury 
to her cervical spine.  However, the evidence does not 
establish that this accident has contributed to the 
appellant's current right shoulder disability.  It was noted 
in the August 2005 VA examination that the appellant related 
that she had a motor vehicle accident around 1999 with 
cervical spine injury but that the current shoulder symptoms 
existed prior to the motor vehicle accident.  The Board 
further notes that Dr. L.D. stated that he highly doubted 
that the motor vehicle accident was a precipitating cause of 
the appellant's present shoulder condition.  He noted that no 
imaging was done of the right shoulder at the time of the 
crash makes it unlikely that fracture, dislocation or 
significant injury resulted to the shoulder at that time.  
Furthermore, A.W.P. opined that cervical spodylosis is not a 
significant contributing factor to the right shoulder pain.  

In light of the service treatment records, post service 
medical records, private and VA medical opinions and the 
appellant's testimony, the Board finds that the appellant's 
current right shoulder disability is due to service.  As 
such, service connection for right shoulder impingement 
syndrome is granted.  


ORDER

Service connection for right shoulder impingement syndrome is 
granted.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


